Citation Nr: 1628128	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating for cervical spondylosis in excess of 10 percent prior to May 20, 2013, and in excess of 20 percent thereafter. 

2.  Entitlement to an initial rating for degenerative disc disease of the lumbar spine in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.P.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1987, from January 2001 to February 2001, and from June 2004 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision (issued in April 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO and, in November 2014, he and his wife, R.P., testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The issues of entitlement to service connection for a bilateral knee disability and an increased rating for service-connected glaucoma have been raised by the record in a May 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1.  Prior to May 20, 2013, the Veteran's cervical spondylosis was manifested by subjective complaints of pain and objective limitation of motion with flexion limited to no less than 40 degrees and combined range of motion no less than 200 degrees, including as a result of pain and after repetitive motion, without evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour or evidence of associated neurological impairment other than the noted bilateral upper extremity radiculopathy.   

2.  Since May 20, 2013, the Veteran's cervical spondylosis has been manifested by continued complaints of pain and cervical spine flexion limited to no less than 20 degrees, including as a result of pain and after repetitive motion, without evidence of any form of ankylosis in the cervical spine or associated neurological impairment other than the noted bilateral upper extremity radiculopathy.   

3.  Prior to November 15, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested subjective complaints of pain and objective limitation of motion with flexion limited to no less than 70 degrees and combined range of motion no less than 240 degrees, including as a result of pain and after repetitive motion, without evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour or evidence of associated neurological impairment other than the noted bilateral lower extremity radiculopathy.   

4.  Since November 15, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by functional impairment consisting of subjective complaints of pain and objective limitation of motion, without limitation of the thoracolumbar spine to less than 30 degrees, even considering pain or following repetitive testing or during flare ups; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes; or associated neurological impairment other than the noted bilateral lower extremity radiculopathy.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent, prior to May 20, 2013, and a rating in excess of 20 percent thereafter, for cervical spondylosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243-5239 (2015).

2.  The criteria for an initial rating in excess of 10 percent, prior to November 15, 2010, and a rating in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243-5239 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
 § 4.3.

In the March 2009 rating decision on appeal, the AOJ granted service connection for cervical spondylosis and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5239, effective September 30, 2008.  In that decision, the AOJ also granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.71a, DC 5243-5239, effective September 30, 2008.

The Veteran disagreed with the initial disability ratings assigned to his service-connected cervical and lumbar spine disabilities and perfected an appeal.  

In June 2012, the AOJ awarded an increased, 20 percent rating for the Veteran's lumbar spine disability pursuant to DC 5243-5239, effective November 15, 2010.  In May 2013, the AOJ also awarded an increased, 20 percent rating for the Veteran's cervical spine disability pursuant to DC 5299-5239, effective May 20, 2013.  

While the Veteran was awarded higher ratings for his service-connected cervical and lumbar spine disabilities, he has not withdrawn his appeal with respect to the increased rating claims on appeal.  As such, the appeal for both disabilities continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the hyphenated diagnostic code assigned for the cervical spine disability indicates that an unlisted spinal disorder, under DC 5299, was the service-connected disorder, while the residual condition is spondylolisthesis or segmental instability, which is evaluated under DC 5239.  For the lumbar spine disability, DC 5243 is assigned for intervertebral disc syndrome and DC 5239 is assigned for spondylolisthesis or segmental instability.  

Nevertheless, under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine which provides the assignment of a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankyloses of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankyloses of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or with favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Additionally, Note 1 of the General Rating Formula directs VA to consider whether combining ratings for orthopedic and neurological manifestations of a thoracic spine disability would result in a higher rating.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Notably, however, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The relevant evidence of record includes VA examination reports dated January 2009, November 2010, May 2013, and May 2015, the Veteran's physical therapy records, and VA treatment records.  

The VA treatment records dated from 2009 to 2015 generally note the Veteran's report of chronic neck and back pain and the use of various medications to treat his pain.  Notably, however, while the Veteran has variously reported some improvement of his neck and back pain with the use of medication, his complaints of pain have persisted throughout the appeal period, thereby indicating that the use of medication does not significantly affect or improve the quality of his symptoms.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Otherwise, the VA treatment records do not contain any additional information, evidence, or clinical findings relevant to the proper disability rating for the Veteran's cervical or lumbar spine disabilities, including the range of motion or functional limitation or impairment caused by his disabilities.

During the January 2009 VA examination, the Veteran reported having chronic neck and back pain that radiated into his upper and lower extremities.  While the Veteran denied experiencing intermittent flare-ups of pain, he stated that his pain increased with prolonged sitting and driving.  The examiner noted that the Veteran did not have any prescribed bed rest in the past year for his neck or back, and objective examination revealed the Veteran had normal gait and did not use assistive devices.  

During examination of the neck (cervical spine), the Veteran was able to demonstrate flexion to 40 degrees, extension to 25 degrees with pain at the endpoint of extension, right lateral rotation to 50 degrees, left lateral rotation to 60 degrees, right lateral flexion to 30 degrees, and left lateral rotation to 25 degrees.  There was no other objective evidence of painful motion other than noted above and there was no additional limitation of motion after repetitive use.  There was also no objective evidence of spasm or tenderness noted, although the Veteran complained of generalized tenderness to palpation of the neck.  

During examination of the lumbar spine, the Veteran was able to demonstrate flexion to 70 degrees, extension to 30 degrees, right and left lateral flexion (bending) to 30 degrees, and right and left lateral rotation to 40 degrees, with pain reported at the endpoint of each movement.  There was, however, no additional limitation of motion after repetitive use and no objective evidence of spasm or tenderness noted.  

In pertinent part, the February 2009 VA neurologic examination reflects that, the Veteran reported having intermittent stiffness and pain in his low back, with near constant stiffness and pain in his neck.  Additional, relevant information or evidence regarding the service-connected cervical and lumbar spine disabilities was not recorded at this examination, such as the range of motion or functional limitation or impairment caused by his disabilities.

During the November 2010 VA examination, the Veteran reported having pain from his neck to his toes that was more so on his right side such that he walked with more weight on the left to offset the pain.  He reported having pain 24 hours a day, seven days a week, which ranged from seven to 10 and was a 10/10 five to six days a week, including at the time of the examination (although the examiner noted that he did not appear to be in pain).  The Veteran described having radiating symptoms into his arms and legs and he also reported having intermittent stiffness and spasms in his back.  The Veteran reported that his medication was the only thing that helps the pain but he stated that he only takes it when the pain is severe, as it causes stomach problems.  Despite the foregoing, the Veteran denied having incapacitating episodes in the previous 12 months that required bed rest prescribed by a physician and the examiner noted he had not required hospitalization or surgery.  The Veteran also denied having bladder or bowel problems and the examiner noted he was able to walk without assistive devices.  Nevertheless, the Veteran reported being able to walk about a half mile before having severe pain and needing to stop.  He also reported falling occasionally, although the examiner noted that he did not appear to be unsteady.  

Objective examination of the spine did not reveal any abnormal curvatures and the spine was symmetrical.  The Veteran's gait was normal and, while he was hunched over, he was able to assume an upright posture without difficulty.  The Veteran complained of tenderness along the cervical and lumbar paraspinous muscles but there was no objective evidence of pain.  The examiner also noted the lumbar paraspinous muscles were without spasm.  

During examination of the neck, the Veteran was able to demonstrate flexion and extension to 40 degrees, right and left lateral rotation to 30 degrees, and right and left lateral flexion to 30 degrees.  The Veteran reported having pain while demonstrating lateral flexion but the examiner noted there was no objective finding that this movement was painful, although he noted there were minimal signs of discomfort with rotation.  There was no additional limitation of motion after repetitive motion, but the examiner noted that motion was somewhat slower than anticipated, which he stated could be interpreted as evidence of pain.  There was, however, no spasm, weakness, atrophy or guarding.  

During examination of the lumbar spine, the Veteran demonstrated flexion to 45 degrees and extension to 15 degrees, both of which were performed with very slow movement.  Left lateral flexion (bending) was limited to 5 degrees and right lateral flexion was limited to 10 degrees, with complaints of pain.  The Veteran demonstrated right and left lateral rotation to 30 degrees, with reports of extreme pain, although there was no objective evidence of pain.  There was no additional limitation of motion after repetitive motion; nor was there objective evidence of spasm, weakness, atrophy, or guarding.  

During the May 2013 VA spine examination, the Veteran reported having continued back pain 24 hours a day, seven days a week.  He reported his pain was a 10/10 with occasional flare-ups of radicular pain that caused him to be unable to work properly for one to two days a week.  He explained that, during flare-ups, he experienced weakness and numbness in his lower extremities and dropped things.  Objective examination revealed the Veteran was able to demonstrate flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees, with pain reported with all movement.  There was no additional limitation of motion with repetitive use; nor was there evidence of guarding or muscle spasm, although the Veteran endorsed tenderness to palpation.  While there was evidence of radiculopathy in the bilateral lower extremities, the examiner stated there were no other neurologic abnormalities or findings associated with the lumbar spine, such as bladder or bowel problems or pathologic reflexes.  The examiner stated the Veteran did not have IVDS or use assistive devices.  

During the May 2013 VA neck examination, the Veteran reported having continued neck pain that he rated a 10/10, with occasional flare-ups of radicular pain as described above.   Objective examination revealed the Veteran was able to demonstrate flexion to 20 degrees, extension to 25 degrees, right and left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees, with pain reported in all planes of excursion.  There was no additional limitation in range of motion with repetitive use; nor was there evidence of guarding or muscle spasm, although the Veteran endorsed tenderness to palpation.  While there was evidence of radiculopathy in the upper extremities, the examiner stated there were no other neurologic abnormalities or findings associated with the cervical spine.  The examiner noted the Veteran's cervical spine disability was manifested by IVDS, but he noted the Veteran had not had any incapacitating episodes.  The examiner also noted the Veteran did not use assistive devices.  

During the November 2014 Board hearing, the Veteran testified that he experienced constant back pain that was caused by any period of sitting, walking, or standing, and he also reported having neck pain that caused numbness.  He testified that physical therapy helped his back and neck pain for a couple days, after which his symptoms returned back to normal.  He testified that he had not been prescribed bed rest by a doctor for his neck or back during the past 12 months but that his medication levels had been increased.  In this regard, he testified that he has tried numerous medications but has had problems taking them on a regular basis because they cause side effects, such as nightmares and changes in his mood, and stomach problems.  He also testified that he had not been working for six weeks, as he had been laid off, but he stated he was not laid off because of his medical condition and had tried to regain employment since that time.  He further testified that, while he owns a subcontracting business, he has had sporadic jobs and earned about $12,000 the last two years.  

Records from the Veteran's physical therapy document his complaints of neck and back pain that range from 5 to 6 out of 10 and are accompanied by radicular symptoms.  From June to August 2014, the Veteran endorsed having muscle spasms in his neck and back but his spasms had resolved by September 2014, at which time he stated his back pain had decreased, although his neck pain had increased.  During physical therapy treatment, his cervical spine motion was limited to no less than 35 degrees in flexion, 10 degrees in extension, right lateral rotation to 30 degrees, left lateral rotation to 45 degrees, right lateral flexion to 25 degrees, and left lateral flexion to 35 degrees.  His lumbar spine range of motion was limited to no less than 50 degrees in flexion, 15 degrees in extension, 50 degrees in right and left rotation, and 30 degrees in right and left flexion.  See private treatment records from Restore Physical Therapy dated June to September 2014.  

The Veteran was afforded a VA spine and neck examination in May 2015, during which time he was experiencing a flare-up of neck and back pain which was manifested by mild distress.  During the examination, the Veteran reported that he began physical therapy in June 2014 for his chronic neck and back pain with radiating symptoms.  Objective examination of the lumbar spine revealed the Veteran was able to demonstrate flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees, all with reports of pain.  There was no additional limitation in range of motion with repetitive use but there was evidence of guarding or muscle spasm, although the examiner noted that those symptoms did not result in abnormal gait or spinal contour.  There were no other neurologic abnormalities or findings associated with the lumbar spine other than radiculopathy and, while the examiner provided a diagnosis of IVDS, he noted the Veteran had not experienced incapacitating episodes.  

Objective examination of the neck revealed the Veteran was able to demonstrate flexion to 30 degrees, extension to 25 degrees, right lateral flexion to 15 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees, all with objective evidence of pain.  The examiner noted that the Veteran's limitation of motion reduced his ability to turn his head or look up for overhead types of activity; however, there was no additional limitation of motion with repetitive use.  There was evidence of tenderness to palpation, guarding, and muscle spasm but these symptoms did not result in abnormal gait or spinal contour.  There were no other neurologic abnormalities or findings associated with the cervical spine other than radiculopathy and, while the examiner noted there was IVDS, he stated the Veteran had not experienced incapacitating episodes.  

Based on the symptoms described above, the Board finds that an initial rating in excess of 10 percent is not warranted for the cervical spine disability prior to May 20, 2013, and that a rating in excess of 20 percent is not warranted at any point after May 20, 2013.  Likewise, the Board finds that an initial rating in excess of 10 percent is not warranted for the lumbar spine disability prior to November 15, 2010, and that a rating in excess of 20 percent is not warranted at any point after November 15, 2010.  

With respect to the cervical spine, while the evidence shows the Veteran has demonstrated decreased range of motion throughout the appeal period, the preponderance of the evidence dated prior to May 20, 2013 does not reflect that the Veteran's flexion was limited between 15 and 30 degrees or that his combined range of motion was less than 170.  Instead, the evidence shows that his cervical spine flexion was limited to no less than 40 degrees and that his combined range of motion was no less than 200 degrees, including as a result of pain and after repetitive motion.  Additionally, the pertinent evidence does not reflect that his cervical spine disability was manifested by muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  In fact, the Veteran's gait was consistently described as normal and there was no evidence of abnormal spinal curvatures.  See VA examination reports dated January 2009 and November 2010.  These findings warrant no more than a 10 percent rating under the General Rating Formula.  

Likewise, for the period after May 20, 2013, the pertinent evidence reflects that his cervical spine flexion has been limited to no less than 20 degrees, including as a result of pain and after repetitive motion.  There is also no evidence of any form of ankylosis in the cervical spine, as he has consistently demonstrated movement in every plane of excursion tested throughout the time period in question.  See VA examination reports dated May 2013 and May 2015; see also private medical records dated June and August 2014.  These findings warrant no more than a 20 percent rating under the General Rating Formula.  

As regards the lumbar spine, the preponderance of the evidence dated prior to November 15, 2010 does not reflect that the Veteran's flexion was limited to between 30 and 60 degrees or that his combined range of motion was less than 120 degrees.  Rather, the relevant evidence shows that his lumbar spine flexion was limited to no less than 70 degrees and that his combined range of motion was no less than 240 degrees, including as a result of pain and after repetitive motion.  Additionally, the pertinent evidence does not reflect that his lumbar spine disability was manifested by muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  See January 2009 VA examination report.  In this regard, the Board notes that, while the Veteran reported having spasms at the November 2010 VA examination, the examiner noted there was no objective evidence of spasms in the lumbar paraspinous muscles or evidence of abnormal curvatures in the spine and that the Veteran's gait was normal.  

For the period after November 15, 2010, the preponderance of the evidence does not reflect that the Veteran has demonstrated flexion to 30 degrees or less, favorable or unfavorable ankyloses of the entire thoracolumbar spine, or unfavorable ankyloses of the entire spine at any point during the time period in question.  Instead, the evidence shows the Veteran's flexion has been limited to no less than 45 degrees, including as a result of pain and after repetitive motion, as shown at the November 2010 VA, and there is also no evidence of any form of ankylosis affecting the spine, which warrants no more than a 20 percent rating under the General Rating Formula.  

In evaluating the Veteran's cervical and lumbar spine disabilities under DeLuca and Mitchell, supra, the Board notes that there has been objective evidence of painful motion in both spinal segments throughout the appeal period.  Likewise, while the Veteran initially denied having flare-ups of pain in his neck and pain, he reported having flare-ups in his neck and back beginning November 2010 and was experiencing a flare-up of neck and back pain during the May 2015 VA examination.  Nevertheless, the Board finds probative that the Veteran has not demonstrated additional limitation of motion in his cervical or lumbar spine after repetitive motion and, while there a notation of weakened movement in the neck during the May 2013 examination, the preponderance of the evidence does not reflect that the cervical and lumbar spine disabilities have been characterized by additional functional limitation due to weakness, fatigability, incoordination or lack of endurance with repetitive use testing or due to flare-ups.  See VA examination reports.  

The Board notes that the VA physicians who conducted the examinations in November 2010, May 2013, and May 2015 noted that the Veteran could likely experience increased pain and decreased range of motion during flare-ups of his neck and back pain; however, the examiners stated that it would be mere speculation to estimate the additional loss of motion.  Regardless, the Board finds that any additional functional limitation caused by the Veteran's cervical or lumbar spine pain is contemplated by the ratings currently assigned at each stage, particularly given that the May 2015 VA examination was conducted during a flare-up and did not reveal symptoms or functional limitation which warrant a higher rating than those currently assigned for either spinal segment.  Therefore, the Board finds that a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45.  

Because the Veteran's cervical and lumbar spine disabilities have been shown to be manifested by IVDS, the Board has considered whether a higher rating may be granted under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, the lay and medical evidence of record consistently shows that the Veteran's cervical and lumbar spine disabilities have not required treatment and bed rest prescribed by a physician at any point during the appeal period.  Therefore, the Veteran's cervical and lumbar spine disabilities do not warrant a higher disability rating based upon intervertebral disc syndrome or incapacitating episodes.  

As noted above, when evaluating the disability rating assignable to a spinal disability, the Board must consider any neurologic abnormalities associated with the spinal disability.  The Board notes that separate ratings have been assigned for radiculopathy affecting the right and left upper and lower extremities, as secondary to the service-connected cervical and lumbar spine disabilities.  See May 2013 rating decision.  Because the Veteran has not expressed disagreement with the ratings assigned for his upper and lower extremity radiculopathy disabilities, the Board finds that those issues are not on appeal and will not be discussed herein.  Otherwise, there is no lay or medical evidence showing the Veteran's cervical and lumbar spine disabilities have been manifested by separately ratable neurologic disabilities, to include bowel or bladder dysfunction.  Therefore, the Board finds the preponderance of the evidence does not reflect that the Veteran experiences bladder, bowel, or other objective neurologic abnormalities as a result of his service-connected cervical or lumbar spine disability; thus, a separate compensable rating is not warranted.

The Board has also considered whether additional staged ratings are appropriate for the Veteran's service-connected cervical and lumbar spine disabilities; however, as shown and discussed above, the Veteran's cervical and lumbar spine disabilities have not been manifested by more severe symptoms or functional impairment that would warrant different ratings that those currently assigned.  Therefore, assigning additional staged ratings for such disabilities is not warranted.

In making this determination, the Board has considered the effects of the medications the Veteran takes to treat the pain he experiences as a result of his service-connected cervical and lumbar spine disabilities.  However, as discussed above, despite the use of medication and some improvement as a result thereof, the Veteran has consistently reported having chronic neck and back pain, which has not been shown to be more severe, or resulted in a more severe or significant functional impairment, as described in the evidence above.  See Jones, supra.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial rating in excess of 10 percent prior to May 20, 2013, or a rating in excess of 20 percent thereafter, for service-connected cervical spondylosis.  The preponderance of the evidence is also against the grant of an initial rating in excess of 10 percent prior to November 15, 2010, or a rating in excess of 20 percent thereafter, for service-connected lumbar spine degenerative disc disease.  Accordingly, the benefit-of-the-doubt doctrine is not applicable in this case and the Veteran's claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Final Considerations

The Board has considered whether the Veteran's service-connected cervical and lumbar spine disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected disabilities and finds that the rating criteria contemplate all potential manifestations of the disabilities, including any associated neurologic abnormalities.  Indeed, the Veteran's symptoms of painful, limited motion is contemplated by the rating criteria, which allows for the assignment of higher ratings based upon more severe symptoms and functional impairment.  Additionally, there are no additional symptoms of the service-connected disabilities that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of the Veteran's multiple service-connected disabilities.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the ratings currently assigned for his cervical and lumbar spine disabilities are insufficient and require the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the March 2011 DRO hearing, the Veteran has testified that he is unable to work and provide for his family as a result of his service-connected spinal disabilities.  The medical evidence of record shows that the Veteran's cervical and lumbar spine disabilities  are manifested by pain that causes difficulty with overhead type activities and prolonged, standing, and walking.  Despite the foregoing, the evidence reflects the Veteran has been employed for most of the appeal period and, while he testified that he was not currently working during the November 2014 Board hearing, he also testified that it was not because of his medical condition.  

In evaluating the Veteran's entitlement to TDIU, the Board finds most probative that the physicians who conducted the January 2009 and May 2013 VA examinations stated that the Veteran's cervical and lumbar spine disabilities do not impair his ability to work.  The Board also finds probative that, while the May 2015 VA examiner noted the Veteran's limitations with overhead work and work that requires he turn his head, stoop, or bend, the examiner noted that he could easily function in a sedentary position, such as desk type work.  

Given the foregoing, the Board finds that, while the Veteran's service-connected cervical and lumbar spine disabilities certainly impact his ability to work, the evidence does not reflect that his disabilities preclude employment all together.  Moreover, the occupational impairment caused by the Veteran's disabilities is contemplated by the ratings assigned to each disability, as each rating compensates him for the functional impairment caused thereby.  As such, the evidence does not show that the Veteran is unemployable solely due to his service-connected cervical and lumbar spine disabilities and further discussion of a TDIU with respect to those disabilities is not necessary.  


ORDER

Entitlement to an initial rating in excess of 10 percent, prior to May 20, 2013, and a rating in excess of 20 percent thereafter, for service-connected cervical spondylosis, is denied.

Entitlement to an initial rating in excess of 10 percent, prior to November 15, 2010, and a rating in excess of 20 percent thereafter, for service-connected degenerative disc disease of the lumbar spine, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


